Citation Nr: 1633925	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  10-37 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus. 

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to an initial rating in excess of 30 percent prior to November 22, 2011 and 60 percent thereafter for diabetic nephropathy.

7.  Entitlement to an initial rating in excess of 10 percent for open-angle glaucoma.

8.  Entitlement to a separate compensable initial rating for bilateral cataracts.

9.  Entitlement to a rating in excess of 10 percent for hypertension. 

10.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, November 2009, and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Colombia, South Carolina.

In the September 2009 rating decision, the RO, in relevant part granted service connection for diabetic nephropathy.  The RO noted that the diagnosis for the condition was nephropathy with hypertension; however, service-connection for hypertension was granted in an April 2002 rating decision.  The RO reported that the laws and regulations of the VA did not allow separate evaluations for hypertension and any form of nephritis due to the close interrelationships of cardiovascular disabilities.  Therefore, the RO recharacterized the issue as nephropathy with hypertension.  For a greater compensation, the RO considered the nephropathy to be the higher of the two conditions and increased the rating from 10 percent to 30 percent, effective June 23, 2008.  The RO also continued the 20 percent rating for the service-connected diabetes mellitus.  Finally, the RO denied service connection for peripheral neuropathy of the left upper extremity, right lower extremity, and left lower extremity.

In the November 2009 rating decision, the RO, in pertinent part denied service connection for bilateral hearing loss.  

Subsequently, in a June 2010 rating decision, the RO awarded a separate rating for diabetic nephropathy and assigned a 30 percent rating, effective July 23, 2008.  The separate 10 percent rating for hypertension was restored and continued.  

In the August 2011 rating decision, the RO granted service connection for open-angle glaucoma and assigned a 10 percent rating, effective May 14, 2009.  Service connection was also granted for bilateral cataracts and a noncompensable rating was assigned, effective March 20, 2010.  

Lastly, the Board notes that in a January 2014 rating decision, the rating for diabetic nephropathy was increased to 60 percent, effective November 22, 2011.

The Board observes that entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, entitlement to a TDIU was granted in an August 2012 rating decision and no dispute was raised as to the effective date of the award.  Therefore, the issue of TDIU is no longer in appellate status.

The issues of entitlement to service connection for hyperlipidemia, mood disorder, hypertrophy (benign) of prostate, colon polyp, gastritis, pain disorder, prostate cancer, elevated prostate antigen (PSA), proteinuria, mal neo-rectum, substance abuse, tobacco use disorder, alcohol abuse, and sickle cell anemia and entitlement to increased ratings for anxiety disorder with posttraumatic stress disorder, tinnitus, and erectile dysfunction have been raised by the record in fully developed claims dated in August 2012, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a heart disability. 

2.  The Veteran does not have a current diagnosis of peripheral neuropathy of the upper left extremity.

3.  The Veteran does not have a current diagnosis of peripheral neuropathy of the lower right extremity.

4.  The Veteran does not have a current diagnosis of peripheral neuropathy of the lower left extremity.

5.  Prior to November 22, 2011, the Veteran's diabetic nephropathy was manifested by recurring albumin, transient or slight edema, and hypertension at least 10 percent disabling under Diagnostic Code 7101.

6.  As of November 22, 2011, the Veteran's diabetic nephropathy has been manifested by definite decrease in kidney function.  

7.  The Veteran's open-angle glaucoma requires continuous medication; it does not result in visual impairment.

8.  The Veteran's bilateral cataracts have not caused visual impairment.

9.  The Veteran's hypertension has been manifested by diastolic blood pressure readings that are predominantly less than 100 and systolic blood pressure readings that are predominately less than 160; the condition has been treated with continuous medication for control.

10.  The Veteran's diabetes mellitus requires daily insulin and a restricted diet; regulation of activities has not been demonstrated.  
		

CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for peripheral neuropathy of the upper left extremity have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for peripheral neuropathy of the lower right extremity have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for peripheral neuropathy of the lower left extremity have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for an initial rating in excess of 30 percent prior November 22, 2011 and 60 percent thereafter for diabetic nephropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7541 (2015).

6.  The criteria for an initial rating in excess of 10 percent for open-angle glaucoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.79, Diagnostic Code 6013 (2015).

7.  The criteria for a separate compensable rating for bilateral cataracts have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.79, Diagnostic Codes 6027, 6061-6081 (2015).

8.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.104, Diagnostic Code 7101 (2015).

9.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) (Vazquez-Flores v. Peake II) (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

The diabetic nephropathy, glaucoma, and bilateral cataract claims stem from the initial grant of service connection.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

Turning to the Veteran's service connection claims for an unspecified heart disability and peripheral neuropathy of the upper left extremity and lower right and left extremities and increased rating claims for diabetes mellitus and hypertension, VA's duty to notify was satisfied through a letter dated in July 2009, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated the with claims file.  Available VA and private treatment records are of record.  Social Security Administration (SSA) records have also been obtained.  The Veteran has not identified any additional records that should be attained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded VA examinations in connection with his claims on appeal.  These examinations are adequate for the purposes of the matters adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disabilities.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Heart Disorder 

Factual Background

The Veteran asserts that he suffers from a heart condition that was caused or aggravated by his service-connected diabetes mellitus.

Service treatment records are negative for treatment for or a diagnosis of a heart condition during military service.  Post-service medical treatment records are also negative for a diagnosis of a heart disorder.

The Veteran was provided a VA examination in July 2009 for his service-connected diabetes mellitus.  The examiner determined that there was no coronary artery disease or congestive heart failure complications present.  There was also no peripheral vascular disease.  On physical examination it was noted that the appellant's lungs were clear to auscultation and percussion and his heart had a regular sinus rhythm.  There was a sharp second sound but no snap.  The examiner diagnosed diabetes mellitus and determined that coronary artery disease and peripheral vascular disease were not complications.

In a general VA examination in May 2011, the Veteran denied coronary artery disease and congestive heart disease.  On physical examination, the heart had a regular rate and rhythm.  

The Veteran was afforded a VA examination in January 2013 for heart conditions.  The examiner noted that the Veteran had never been diagnosed with a heart condition.  Further, the Veteran denied having a heart disability.  During physical examination, the examiner noted that there was no evidence of coronary artery disease and the appellant had not had a myocardial infarction, congestive heart failure, cardiac arrhythmia, heart valve conditions, infectious heart conditions, or pericardial adhesions.  The appellant had not had any surgical or non-surgical procedures for a heart condition and had not been hospitalized for treatment for a heart condition.  On physical examination, the heart rhythm, rate, and peripheral pulses were normal.  There was no jugular-venous distension or peripheral edema and auscultation of the lungs were clear.

The Veteran was afforded an additional VA examination for his service-connected diabetes mellitus in July 2013.  The only recognized complication of diabetes mellitus noted at that time was diabetic nephropathy or renal dysfunction.  

Analysis

Based on the evidence, the Board finds that service connection for a heart disorder is not warranted.  In this regard, the record does not indicate that the Veteran has a current diagnosis of a heart condition or demonstrate that a heart condition has existed at any time since the filing of the claim.  The Board acknowledges the Veteran's reports that he suffers from a heart condition that is secondary to his service-connected diabetes mellitus.  However, such diagnosis is not supported by the appellant's medical treatment records and he lacks the expertise to diagnose a heart disorder, as it extends beyond the realm of mere observation.  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for a heart condition have not been met.  38 C.F.R. § 3.303.

In sum, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for an unspecified heart condition must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).




Peripheral Neuropathy of the Left Upper, Right Lower, and Left Lower Extremities

Factual Background

The Veteran asserts that he suffers from peripheral neuropathy of the left upper, right lower, and left lower extremities, which was caused or aggravated by his service-connected diabetes mellitus.

Service treatment records are negative for treatment for or a diagnosis of peripheral neuropathy during military service.  Post service medical treatment records are also negative for a diagnosis of peripheral neuropathy.

The Veteran was afforded a VA examination in July 2009 for his service-connected diabetes mellitus.  At the time of the examination, the examiner noted that there was no peripheral neuropathy present.  The examiner confirmed the diagnosis of diabetes mellitus and determined that the neuropathy was not a complication of the disease. 

On physical examination during a May 2011 general VA examination, it was noted that peripheral pulses were 2+ and symmetric.  There were no abnormalities of pinprick or light touch.

The Veteran was provided a VA diabetic sensory-motor peripheral neuropathy examination in July 2013.  The examiner observed that the Veteran had never been diagnosed with diabetic peripheral neuropathy.  He noted that the appellant claimed occasional numbness and tingling involving both lower extremities; however, he did not have any problem at the time of the examination.  Following physical examination, the examiner determined that the Veteran did not have upper or lower extremity diabetic peripheral neuropathy.  





Analysis

Based on the evidence of record, the Board finds that service connection for peripheral neuropathy of the upper left, lower right, and lower left extremities is not warranted.  In this regard, the record does not indicate that the Veteran has a current diagnosis of peripheral neuropathy or demonstrate that the condition has existed at any time since the filing of the claims.  The Board acknowledges the Veteran's reports that he suffers from neuropathy of the upper left, lower right, and lower left extremities, secondary to his service-connected diabetes mellitus.  However, such diagnoses are not supported by the appellant's medical treatment records.  Moreover, he is not competent to diagnosis peripheral neuropathy as such diagnosis involves complex medical questions.  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for peripheral neuropathy of the upper left, lower right, and lower left extremities have not been met.  38 C.F.R. § 3.303.

In sum, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims of service connection for peripheral neuropathy of the upper left, lower right, and lower left extremities must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. at 509-10.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Diabetic Nephropathy

The Veteran's diabetic nephropathy has been assigned a 30 percent rating prior to November 22, 2011 and 60 percent thereafter under Diagnostic Code 7541.  Under such code, renal involvement in diabetes mellitus, sickle cell anemia, systemic lupus erythematosus, vasculitis, or other systemic process will be rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7541.

Renal dysfunction with constant albumin or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 will be rated 30 percent.  38 C.F.R. § 4.115a.

Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101 will be rated 60 percent. 

Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion will be rated 80 percent. 

Renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decease function of kidney or other organ systems, especially cardiovascular will be rated 100 percent.  38 C.F.R. § 4.115a.

Factual Background

The Veteran was afforded a VA examination in July 2009 for his service-connected diabetes mellitus.  The examiner noted that nephropathy was a complication of the condition, but did not require dialysis.  Diagnostic testing showed microalbumin at 273 mg.  Blood pressure readings were 160/90, 152/84, and 158/88.  There was trace edema in both ankles.  The examiner diagnosed type 2 diabetes mellitus with complications of nephropathy and erectile dysfunction.  

In a general VA examination in May 2011, it was noted that there was no lower extremity edema.  On diagnostic testing, microalbumin was 37.5, BUN was 18, and creatinine was 1.0.  Blood pressure readings were 117/73, 107/61, and 120/65.  The examiner diagnosed Type 2 diabetes with complications of erectile dysfunction and very mild nephropathy without renal impairment.

VA treatment record first note increased creatinine levels beginning in November 2011.

Private treatment records dated from April 2008 to March 2012 note treatment for diabetes mellitus but do not indicate any complications of the condition.  

The Veteran was afforded a VA examination in July 2013.  It was noted that the Veteran's kidney disability did not require continuous medication.  There was evidence of renal dysfunction, however, the condition did not require regular dialysis, there were no signs or symptoms due to renal dysfunction, and the appellant did not have hypertension and/or hard disease due to renal dysfunction or caused by any kidney disease.  There was no urolithiasis, urinary tract/kidney infection, kidney transplant or removal, or tumors or neoplasms.  On diagnostic testing, BUN was 22 mg/dl, creatinine was 1.4 mg/dl, an EGFR of >60, and negative results for albumin.

Analysis

After a review of the evidence of record, the Board finds that an initial rating in excess of 30 percent prior November 22, 2011 and 60 percent thereafter for diabetic nephropathy is not warranted.

Prior to November 22, 2011, the Veteran's kidney disability was manifested by recurring albumin, transient or slight edema, and hypertension at least 10 percent disabling under Diagnostic Code 7101.  There is no indication that the service-connected diabetic nephropathy was manifested by renal dysfunction with constant albuminuria with some edema, a definite decrease in kidney function, or hypertension at least 40 percent disabling under Diagnostic Code 7101.  As such, an initial rating in excess of 30 percent is not warranted for diabetic nephropathy during this stage of the appeal.  

As of November 22, 2011, the Veteran's diabetic nephropathy has been manifested by a definite decrease in kidney function.  However, the appellant's kidney symptoms have not included persistent edema and albuminuria with a BUN level of 40 mg percent or higher, creatinine levels of 4 mg percent or higher, or generalized poor health that was characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  As such, an initial rating in excess of 60 percent is not warranted at any time during the appeal period.  

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran could not have received higher ratings under another diagnostic code.  See 38 C.F.R. § 4.115.

In sum, a rating in excess of 30 percent prior November 22, 2011 and 60 percent is not warranted.  Therefore, the benefit of the doubt rule does not apply, and the claim for an increased evaluation for the Veteran's diabetic nephropathy must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Open-angle Glaucoma and Bilateral Cataracts

The Veteran's open-angle glaucoma has been assigned a 10 percent disability rating under Diagnostic Code 6013.  Bilateral cataracts have been assigned a noncompensable rating under Diagnostic Code 6027.  Although bilateral cataracts have been associated with the appellant's service-connected diabetes mellitus, a separate rating is not warranted unless the condition is compensable rating.

Under Diagnostic Code 6013, a 10 percent rating is assigned for open-angle glaucoma based on visual impairment or, a minimum evaluation is to be assigned if continuous medication is required.  38 C.F.R. § 4.79, Diagnostic Code 6013.

Under Diagnostic Code 6027, preoperative cataracts and postoperative cataracts with a replacement lens (pseudophakia) are evaluated based on visual impairment; postoperative cataracts without a replacement lens are evaluated based on aphakia. 38 C.F.R. § 4.79.  38 C.F.R. § 4.79, Diagnostic Code 6027.

Factual Background

The Veteran was afforded a VA examination in March 2010.  At the time of the examination, the appellant reported decreased vision, blurred vision, and distorted vision since approximately a year prior to the examination, when he was diagnosed with glaucoma.  He also mentioned that he had difficulty with his vision with respect to far-away objects.  He denied diplopia or visual field defects, or a history of eye injury or eye swelling.  The appellant did not report watery eyes.  He used medication to treat his glaucoma. 

On eye examination, visual acuity in the right corrected distance and near was 20/30-; manifest refraction was +1.25, +1.50, axis 132, add was +250.  Left eye corrected at distance and near was 20/25-; manifest refraction was +0.1005, +0.50, axis 60m add was +250.  Visual fields were full to confrontation bilaterally.  Extraocular motility was full 360 degrees.  External was within normal limits.  Pupils were within normal limits bilaterally.  Intraocular pressure was 20 in the right and 15 in the left.  With regard to the anterior segment, the examiner noted that the Veteran had pinguecula nasally bilaterally and conjunctival melanosis bilaterally.  The lens had 2+ nuclear sclerosing cataracts bilaterally.  Posterior segment plus funduscopic examination revealed optic nerve 0.55 by 0.7 cup to disk on the right and 0.6 by 0.75 cup disk in the left.  Macula was flat, vitreous was clear, vessels were tortuous, and the periphery was flat and intact.  In relevant part, the examiner diagnose glaucoma, mild bilaterally, and cataracts bilaterally, not visually significant.  

The Veteran was provided an additional VA examination in August 2010.  On ocular examination, uncorrected visual acuity at distance in both the right and left eyes was 20/80; uncorrected visual acuity at near in both the right and left eyes was 20/200; corrected visual acuity in the right eye was 20/20, corrected visual acuity in the left eye was 20/25.  Visual fields were found to be in full to finger count OD, OS.  Extraocular motility was full range of motion OU.  External examination was within normal limits OU.  Pupils were found to be equal, round, and reactive, with negative APD.  Intraocular pressures were measured at 16 in the right eye and 14 in the left eye.  Anterior segment examination was remarkable for pingueculae nasal and temporal OU and conjunctival melanosis, and was remarkable for 2+ nuclear sclerotic cataracts.  CD ratios were 0.7 vertical by o.55 horizontal for the right eye and 0.75 vertical by 0.6 horizontal for the left eye.  The examiner determined that the findings were consistent with open-angle glaucoma, currently being treated with medication twice per day and cataracts OU and diabetes mellitus without retinopathy. 

A final VA examination was provided in July 2013.  On visual acuity examination uncorrected distance was 20/70 for both eyes; uncorrected near was 20/200 for both eyes; corrected distance was 20/40 or better for both eyes; corrected near was or better for both eyes.  The diameter of the left and right pupils was 5 millimeters and the pupils were round and reactive to light.  There was no anatomical loss of the eyes, astigmatism, or diplopia.  On visual field testing, there was no contraction of a visual field, no loss of a visual field, no scotoma, and the appellant was not found to be legally blind.  

The examiner diagnosed cataracts and glaucoma.  Specifically, the appellant had preoperative cataract in both eyes.  There was no aphakia or dislocation of the crystalline lens.  With regard to glaucoma, the examiner noted that the appellant had open-angle glaucoma that required continuous medication for treatment.  There was no decrease in visual acuity, other impairment, or incapacitating episodes caused by either condition.  

Analysis

After a review of the evidence of record, the Board finds that an initial rating in excess of 10 percent for open-angle glaucoma and a separate compensable rating for bilateral cataracts is not warranted for any portion of the rating period on appeal.  

Thus, other Diagnostic Codes for evaluating the condition must be considered.  However, the evidence does not demonstrate that the Veteran's glaucoma causes impairment of central visual acuity, impairment of visual fields, or impairment of muscle function.  In fact, the July 2013 examiner specifically found to the contrary. Therefore, an initial rating in excess of 10 percent is not warranted for the appellant's open-angle glaucoma.

Regarding the bilateral cataracts, the Veteran's cataracts are preoperative and are evaluated based on visual impairment.  However, there is no indication that the Veteran's cataracts cause visual impairment.  Notably, on visual field testing at the July 2013 VA examination, there was no contraction of a visual field, no loss of a visual field, no scotoma, and the appellant was not found to be legally blind.  Further, the examiner determined that the condition did not cause a decrease in visual acuity or other impairment.  Therefore, the criteria for a separate compensable rating for bilateral cataracts have not been met.

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran could not have received higher ratings under another diagnostic code.  See The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran could not have received higher ratings under another diagnostic code.  See 38 C.F.R. § 4.115.

In sum, at no time during the period on appeal has the Veteran's open-angle-glaucoma or bilateral cataracts caused visual impairments.  Thus, the appellant's open-angle glaucoma does not warrant an initial rating in excess of 10 percent.  Additionally, a separate compensable rating is not warranted for bilateral cataracts.  38 C.F.R. § 4.79, Codes 6013, 6027.  Therefore, the benefit of the doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertension

The Veteran's hypertension has been assigned a 10 percent rating under Diagnostic Code 7101.

Under Diagnostic Code 7101, a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

A 20 percent disability rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  Id.

A 40 percent disability rating requires diastolic pressure of predominantly 120 or more.  Id. 

A 60 percent disability rating requires diastolic pressure of predominantly 130 or more.  Id. 

Factual Background

The Veteran was provided a VA examination in July 2009 for his service-connected diabetes mellitus.  The examiner determined that he Veteran's hypertension was a complication of his diabetes mellitus.  It was noted that the appellant took medication twice per day for his blood pressure.  Blood pressure readings were 160/90, 152/84, and 158/88.

In a general VA examination in May 2011, it was noted that the Veteran's hypertension was treated with medication and he tolerated his medication well without side effects.  There were no complications at the time of the examination due to the high blood pressure.  On examination, blood pressure readings were 117/73, 107/61, and 120/65.

The Veteran was afforded a VA examination in July 2013 for his service-connected hypertension.  It was noted that the treatment plan for the appellant's hypertension included taking continuous medication for hypertension or isolated systolic hypertension.  Blood pressure readings at the time of the examination were 150/88, 144/84, and 140/84.

VA treatment records note treatment of hypertension with medication.  The records do not demonstrate that the appellant's diastolic pressure was predominately 100 or more or that systolic pressure was 160 or more. 

Analysis

After a review of the evidence of record, the Board finds that a rating in excess of 10 percent for hypertension is not warranted for any portion of the rating period on appeal.  In this regard, the evidence demonstrates that the Veteran is prescribed continuous medication to control his hypertension.  However, blood pressure readings taken during the appeal period do not demonstrate a 110 or more diastolic measurement or a 200 systolic measurement as specified in the ratings criteria.  Therefore, a higher rating is not warranted at this time.

In sum, at no time during the period on appeal has the Veteran's hypertension warranted a rating in excess of 10 percent.  Therefore, the benefit of the doubt rule does not apply, and the claim for an increased rating for hypertension must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Diabetes Mellitus

The Veteran's diabetes mellitus has been assigned a 20 percent rating under Diagnostic Code 7913.

Under the rating criteria, diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated is evaluated as 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated is evaluated as 60 percent disabling.  Id.  

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities is evaluated as 40 Diabetes mellitus disabling.  Id.  

When insulin and a restricted diet are required, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is merited.  Id.  

The adjudicator is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  Id.  at Note 1.

The term "regulation of activities" contained in Diagnostic Code 7913 means that a claimant must have a medical need to avoid strenuous occupational or recreational activities and thus medical evidence of limitation of activities is required.  Id.  See also Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

Factual Background

The Veteran was afforded a VA examination in July 2009.  At the time of the examination, the examiner noted that the Veteran had not had ketoacidosis.  However, he had hypoglycemic episodes once or twice per week.  The examiner opined that the episodes were moderate and that the Veteran was able to reverse them upon following the advice of his primary care providers.  The appellant was on a reduced carbohydrate diet but he was not on any specific caloric restrictions.  The claimant stated that his weight had been stable until the last two months in which he had gained 40 pounds.  He reported that he saw his diabetic care provider every three months.  

The examiner noted that there were no complications with coronary artery disease or congestive heart failure.  The appellant had no complications of retinopathy of stroke.  It was noted that he had nephropathy, but dialysis was not required.  He also had erectile dysfunction.  There was no peripheral vascular disease, peripheral neuropathy, bladder impairment, or bowel impairment.  Other risk factors included hypertension, hypercholesterolemia, and a history of smoking.  His exercise tolerance was limited; he could walk up a hill slowly, push a lawnmower, and perform carpentry work, but had difficulty climbing stairs, jogging, or moving heavy furniture.  He could not carry a heavy load up two flights of stairs or bicycle briskly.  The examiner reported that his estimate of the Veteran's exercise tolerance and METs was 3 to 5.  

Following examination of the Veteran, the examiner diagnosed diabetes mellitus with complications of nephropathy and erectile dysfunction.  There were no complications of retinopathy, cerebrovascular, coronary artery disease, neuropathy, peripheral vascular disease, or skin complications.  

A private medical statement received in January 2010 indicated that the Veteran's diabetes treatment included insulin and limitations of strenuous occupational and recreational activities such as prolonged walking or jogging 

VA treatment records also demonstrant treatment for diabetes mellitus.  The records note that treatment for the appellant's diabetes mellitus includes insulin and restricted diet.  The records do not indicate restriction of activities.  Notably, records dated in May 2010 and thereafter reveal treatment for obesity through restorative therapy.  The treatment includes running on a treadmill and strength training.

In a general VA examination in May 2011, it was noted that the Veteran had not been hospitalized in the past 10 years for ketoacidosis or hypoglycemia.  He followed a restrictive ADA diet, took insulin, and saw a diabetic care provider about every 3 months.  He denied coronary artery disease, congestive heart failure, retinopathy, stroke, peripheral vascular disease, and bowel or bladder impairment.  He had a history of erectile dysfunction.  The examiner diagnosed Type 2 diabetes with complications of erectile dysfunction and very mild nephropathy without renal impairment.

The Veteran was provided an additional VA examination in July 2013.  The examiner noted that treatment for the appellant's diabetes mellitus was a restricted diet and insulin injections more than once per day.  However, the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  The Veteran visited his diabetic care provider less than two times per month and had no hospitalizations for ketoacidosis or hypoglycemic reactions over the past 12 months.  The appellant had no progressive unintentional weight loss attributable to diabetes mellitus.  

Analysis

After a review of the evidence of record, the Board finds that a rating in excess of 20 percent for diabetes mellitus is not warranted for any portion of the rating period on appeal.  In this regard, the record demonstrates that the Veteran's diabetes mellitus requires daily insulin and a restricted diet.  The medical evidence does not suggest that the appellant's diabetes mellitus requires regulation of activities.  Moreover, there is no evidence to indicate that the Veteran has episodes of ketoacidosis or hypoglycemic reactions requiring two hospitalizations per year or twice monthly visits to a diabetic care provider.  The Board acknowledges the private medical statement received in January 2010 reporting that treatment for the Veteran's diabetes mellitus included limitations of strenuous occupational and recreational activities.  However, regulation of activities was not documented in the appellant's VA treatment records.  Additionally, regulation of activities was not noted on any VA examination, nor was such treatment reported by the Veteran.  As such, the Board finds that the Veteran's diabetes mellitus does not require regulation of activities.  In light of the foregoing, a rating in excess of 20 percent is not warranted at this time.

The Board notes that the record demonstrates that the Veteran has erectile dysfunction, nephropathy, and hypertension due to his service-connected diabetes mellitus.  However, service connection for these disabilities has been awarded.  No other complications have been attributed to the diabetes mellitus.

As the Veteran's diabetes mellitus has required only insulin and a restricted diet, a rating higher than 20 percent for diabetes mellitus is not warranted.  38 C.F.R. § 4.119, Code 7913.  Therefore, the benefit of the doubt rule does not apply, and the claim for an increased evaluation for the Veteran's diabetes mellitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Extra-schedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's diabetic nephropathy, open-angle glaucoma, bilateral cataracts, hypertension, and diabetes mellitus are fully considered by the rating criteria.  Thus, referral for consideration of an extra-schedular disability rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been medically attributed to a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.


ORDER

Entitlement to service connection for an unspecified heart disorder is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.  

Entitlement to an initial rating in excess of 30 percent prior to November 22, 2011 and 60 percent thereafter for diabetic nephropathy is denied.

Entitlement to an initial rating in excess of 10 percent for open-angle glaucoma is denied.

Entitlement to a separate compensable rating for bilateral cataracts is denied.

Entitlement to a rating in excess of 10 percent for hypertension is denied.

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.  


REMAND

The Veteran asserts that his bilateral hearing loss is due to noise exposure during military service. 

The Veteran was afforded a VA examination in October 2009.  Although the speech recognition scores were found to be unreliable, the examiner diagnosed bilateral sensorineural hearing loss.  However, she determined that hearing loss was not due to military noise exposure.  In so finding, the examiner noted that the audiogram at separation from military service was normal.  Further, literature did not support delayed onset hearing loss due to noise exposure.

The Board notes that regulations do not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Further, for the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157. 

A review of the Veteran's service treatment records demonstrates significant shifts in hearing acuity at entrance to and separation from military service.  Although the Veteran did not have hearing loss for VA purposes at the time of separation, he did not have normal hearing in the left and right ears at the 500 and 1000 Hertz, per Hensley.

In light of the foregoing, the Veteran should be afforded an additional VA examination to determine whether his current bilateral hearing loss is etiologically related to military service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination by an examiner who has not previously examined him, to determine the nature and etiology of his bilateral hearing loss disability.  The examiner must review the claims file and note such review in the examination report. 

Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss disability is related to military service. 

The examiner should discuss the threshold shifts in the Veteran's hearing acuity demonstrated at entrance to and separation from military service and their significance, if any, to the current disability. 

The examiner must provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  Thereafter, readjudicate the issue on appeal.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


